UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-22117 SILGAN HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 06-1269834 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 4 Landmark Square Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 975-7110 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ X ] Accelerated filer[] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] As of April 30, 2012, the number of shares outstanding of the Registrant’s common stock, $0.01 par value, was 69,717,061. SILGAN HOLDINGS INC. TABLE OF CONTENTS Page No. Part I.Financial Information 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets at March 31, 2012 and 2011 and December 31, 2011 3 Condensed Consolidated Statements of Income for the three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 6 Condensed Consolidated Statements of Stockholders’ Equity for the three months ended March 31, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 25 Item 4.Controls and Procedures 26 Part II.Other Information 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6.Exhibits 28 Signatures 29 Exhibit Index 30 - 2 - Part I. Financial Information Item 1. Financial Statements SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) March 31, March 31, Dec. 31, (unaudited) (unaudited) Assets Current assets: Cash and cash equivalents $ $ $ Trade accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net $ $ $ Liabilities and Stockholders’ Equity Current liabilities: Revolving loans and current portion of long-term debt $ $ $ Trade accounts payable Accrued payroll and related costs Accrued liabilities Total current liabilities Long-term debt Other liabilities Stockholders’ equity: Common stock Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Treasury stock ) ) ) Total stockholders’ equity $ $ $ See accompanying notes. - 3 - SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the three months ended March 31, 2012 and 2011 (Dollars and shares in thousands, except per share amounts) (Unaudited) Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Rationalization charges Income from operations Interest and other debt expense Income before income taxes Provision for income taxes Net income $ $ Earnings per share: Basic net income per share $ $ Diluted net income per share $ $ Dividends per share $ $ Weighted average number of shares: Basic Effect of dilutive securities Diluted See accompanying notes. - 4 - SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three months ended March 31, 2012 and 2011 (Dollars in thousands) (Unaudited) Net income $ $ Other comprehensive income (loss), net of tax: Changes in net prior service credit and actuarial losses Change in fair value of derivatives ) Foreign currency translation Other comprehensive income Comprehensive income $ $ See accompanying notes. - 5 - SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended March 31, 2012 and 2011 (Dollars in thousands) (Unaudited) Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Rationalization charges Excess tax benefit from stock-based compensation ) ) Other changes that provided (used) cash, net of effects from acquisitions: Trade accounts receivable, net ) ) Inventories ) ) Trade accounts payable Accrued liabilities ) Contributions to domestic pension benefit plans ) - Other, net 14,231 Net cash used in operating activities ) ) Cash flows provided by (used in) investing activities: Purchases of businesses, net of cash acquired ) ) Capital expenditures ) ) Proceeds from asset sales 175 153 Net cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Borrowings under revolving loans Repayments under revolving loans ) ) Proceeds from issuance of long-term debt Repayments of long-term debt - ) Debt issuance costs ) - Changes in outstanding checks - principally vendors ) ) Dividends paid on common stock ) ) Proceeds from stock option exercises - Excess tax benefit from stock-based compensation Repurchase of common stock under stock plan ) ) Repurchase of common stock under share repurchase authorization ) - Net cash provided by financing activities Cash and cash equivalents: Net increase (decrease) ) Balance at beginning of year 397,101 Balance at end of period $ $ Interest paid, net $ $ Income taxes paid, net See accompanying notes. - 6 - SILGAN HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the three months ended March 31, 2012 and 2011 (Dollars and shares in thousands) (Unaudited) Accumulated Common Stock Other Total Shares Par Paid-in Retained Comprehensive Treasury Stockholders’ Outstanding Value Capital Earnings (Loss) Income Stock Equity Balance at December 31, 2010 $ $ $ $
